Case 2:17-cv-07639-SJO-KS Document 690 Filed 02/18/20 Page 1 of 3 Page ID #:34075




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F.YOUNG (State Bar No. 217533)
      blanca.young@mto.com                                        February 18, 2020
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)                            VPC
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, Fiftieth Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 W. CHAD SHEAR (State Bar No. 230602)
      shear@fr.com
   11 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   12 MEGAN A. CHACON (State Bar No. 304912)
      chacon@fr.com
   13 FISH & RICHARDSON P.C.
      12390 El Camino Real
   14 San Diego, CA 92130
      Telephone: (858) 678-5070
   15 Facsimile: (858) 678-5099
   16 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   17
                           UNITED STATES DISTRICT COURT
   18
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20
      JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-7639-SJO-KS
   21 SLOAN KETTERING INSTITUTE
      FOR CANCER RESEARCH,                      [PROPOSED] ORDER GRANTING
   22                                           KITE PHARMA, INC.’S
               Plaintiffs,                      APPLICATIONS FOR LEAVE TO
   23                                           FILE UNDER SEAL DOCUMENTS
           vs.                                  IN SUPPORT OF OPPOSITION TO
   24                                           PLAINTIFFS’ CONSOLIDATED
      KITE PHARMA, INC.,                        POST-TRIAL MOTION
   25
               Defendant.                       Judge: Hon. S. James Otero
   26
   27 AND RELATED COUNTERCLAIMS
   28

                   [PROPOSED] ORDER GRANTING APPLICATION TO FILE UNDER SEAL
Case 2:17-cv-07639-SJO-KS Document 690 Filed 02/18/20 Page 2 of 3 Page ID #:34076
Case 2:17-cv-07639-SJO-KS Document 690 Filed 02/18/20 Page 3 of 3 Page ID #:34077




    1   DX2011c                                Granted
    2   PX156                                  Granted
    3   Declaration of Mohan Rao, Ph.D.        Granted
    4
    5
    6        IT IS SO ORDERED.
    7
    8 DATED:      February 18, 2020.
    9
   10
   11
                                              Hon. S. James Otero
   12                                         UNITED STATES DISTRICT JUDGE
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             -3-
                   [PROPOSED] ORDER GRANTING APPLICATION TO FILE UNDER SEAL
